Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ response of 6/16/2022 has been considered and entered in the record. The rejections of record are withdrawn, in view of Applicants’ amendments incorporating subject matter indicated as allowable in independent Claim 1. The following new rejection is made for amended Claims 7-8 and new claims 14-15. Claims 1-6 and 12-13 are allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 2011/0129981) in view of  Warren et al (US 2017/0154771) and Nakazawa (US 2013/0043563).
With respect to Claim 7, Lim et al discloses a silica layer, comprising a cured component. See paragraphs 7-10, 29 and 51.
Lim et al discloses a composition for forming silica (paragraph 51) comprising a silicon containing polymer (Formulas 2-3)  and a solvent (paragraphs 41-43), wherein the silicon-containing polymer comprises an organic –inorganic polysiloxazane (Formula 2-3, paragraphs 7-10) .  With respect to the limitation “ wherein the composition is configured such that, when the composition is coated on a pattern formed on a substrate to form a silica layer…”,  Lim et al disclose the formation of a silica layer which is etched, and has different etching rates on trench parts and flatness parts. See paragraphs 62-63, 9-97 and 101-108, and Table 1 of Lim et al.
However, Lim et al does not explicitly disclose that the resulting silica has a satisfies Relation 1 which requires specified etch rates; and obtaining the organic-inorganic polysiloxazane by reacting a hydrogenated polysiloxazane with hexamethyldisilazanr (HMDS). 
Warren et al is relied to disclose optimizing reaction conditions to control the etch rates of silica. See paragraph  27.
Nakazawa is relied upon to disclose that varying the etching rate of SiO2 is known in the art. See paragraph 70. 
It would have been obvious for one of ordinary skill in the art to arrive at the presently claimed etching rate ranges, as where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen v. Coe, 57 USPQ 136.  Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Aller, 105 USPQ 233 (1955). In the present case the cited references disclose that etching rates are an optimizable characteristic, and the claimed range and its encompassed etching ratios for the resulting product would have been prima facie obvious, in the absence of unobvious results for the specifically claimed range. 
Even though the cited references do not disclose “obtaining the organic-inorganic polysiloxazane by reacting a hydrogenated polysiloxazane with hexamethyldisilazanr (HMDS)”,  the claims drawn to a silica layer and an electronic device comprising the silica layer, are product-by process claims. 
	
2113 Product-by-Process Claims [R-10.2019]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 

In the present case, the composition for forming the silica layer has been shown to be different and unobvious from the prior art composition for forming the silica layer.  However, there is no record that the silica layer itself is different and unobvious from the silica layer of the prior art. Therefore,  the claims drawn to the silica layer and an electronic device containing it are prima facie obvious. 

	With respect to Claim 8, Lim et al discloses  memory cells. See paragraphs 4-6. Official Notice is taken that memory cells are found in electronic devices.
	With respect to Claim 14, the Claim is rejected for the reasons as discussed above with respect to Claim 7. Moreover, Lim et al disclose Formula 2. See paragraphs 7-10 and Formula 1-2. 
	With respect to Claim 15, Lim et al discloses  memory cells. See paragraphs 4-6. Official Notice is taken that memory cells are found in electronic devices.

Allowable Subject Matter
Claims 1-6 and 12-13 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 





For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
June 30, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812